Exhibit 10.1

Execution Version

AMENDMENT NO. 2 TO REVOLVING CREDIT AGREEMENT

AMENDMENT NO. 2, dated as of September 12, 2019 (this “Amendment”), to the
Revolving Credit Agreement, dated as of April 15, 2016 (as amended, restated,
supplemented or otherwise modified through the date hereof, the “Credit
Agreement”), among Nuance Communications, Inc., a Delaware corporation (the
“Borrower”), the lenders from time to time party thereto (the “Lenders”),
Barclays Bank PLC, as Administrative Agent (the “Administrative Agent”), and the
other parties named therein.

W I T N E S S E T H:

WHEREAS, pursuant to Section 9.08(b) of the Credit Agreement, the Borrower and
the Required Lenders may agree to amend the Credit Agreement for certain
purposes; and

WHEREAS, the parties hereto desire to amend the Credit Agreement on the terms
set forth herein.

NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

ARTICLE I

Definitions

Section 1.1.    Defined Terms. Terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement (as amended
hereby) unless otherwise defined herein or the context otherwise requires.

ARTICLE II

Amendment

Section 2.1.    Amendments.

(a)    Section 1.01 of the Credit Agreement is hereby amended by inserting the
following definitions in proper alphabetical order:

“Amendment No. 2” shall mean that certain Amendment No. 2, dated as of
September 12, 2019, to this Agreement, among the Borrower, the lenders from time
to time party thereto, the Administrative Agent, and the other parties named
therein.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Cerence” shall mean Cerence LLC, a subsidiary of the Borrower, and its
successors.



--------------------------------------------------------------------------------

“Cerence Indebtedness” shall mean the incurrence of term loans, revolving loan
Indebtedness or other Indebtedness by Cerence and certain of its subsidiaries in
connection with the Cerence Spin-Off.

“Cerence Restructuring Transactions” shall mean the series of internal
reorganization transactions by the Borrower and its Subsidiaries in connection
with the Cerence Spin-Off, including certain Investments by any of the Borrower
or its Subsidiaries in Subsidiaries that are not Loan Parties (each such
Subsidiary, a “Cerence Non-Loan Party Subsidiary”) and certain sales or other
dispositions to Cerence or its subsidiaries such that Cerence and its
subsidiaries will own and operate the automotive business of the Borrower and
its Subsidiaries.

“Cerence Spin-Off” shall mean the spin-off of Cerence into a new publicly traded
company, which will operate the automotive technology business owned by Borrower
and its Subsidiaries as of the date of this Amendment No. 2.

“Document Imaging Sale” shall mean the sale of the Borrower’s Document Imaging
division pursuant to the Sale Agreement, dated as of November 11, 2018, by and
between Nuance Communications, Inc. and Project Leopard AcquireCo Limited,
consummated on February 1, 2019.

“Second Amendment Effective Date” shall mean the date on which all conditions
set forth in Section 3.1 of Amendment No. 2 have been satisfied.

(b)    Section 1.01 of the Credit Agreement is further amended by amending the
definition of “Asset Sale” as follows:

(i)    deleting “and” after “;” in clause (p) thereof;

(ii)    deleting “.” and adding “; and” after “Subsidiaries” in clause
(q) thereof; and

(iii)    adding the following new clause (r): “the Document Imaging Sale and the
Cerence Restructuring Transactions.”.

(c)    Article I of the Credit Agreement is amended by adding the following as a
new Section 1.05:

“Divisions. For all purposes under the Loan Documents, in connection with any
division or plan of division under Delaware law (or any comparable event under a
different jurisdiction’s laws): (a) if any asset, right, obligation or liability
of any Person becomes the asset, right, obligation or liability of a different
Person, then it shall be deemed to have been transferred from the original
Person to the subsequent Person and (b) if any new Person comes into existence,
such new Person shall be deemed to have been organized on the first date of its
existence by the holders of its Equity Interests at such time.”

(d)    Article III of the Credit Agreement is hereby amended by adding the below
as a new Section 3.22:

“Covered Entities. No Loan Party is a Covered Entity.

 

-2-



--------------------------------------------------------------------------------

(e)    Section 6.01 of the Credit Agreement is hereby amended by:

(i)    deleting “and” after “;” in clause (u) thereof;

(ii)    deleting “.” and adding “; and” after “accounts” in clause (v) thereof;
and

(iii)    adding the following new clause (w): “Indebtedness constituting Cerence
Indebtedness so long as the Cerence Spin-Off is consummated no later than three
business days after the incurrence of such Cerence Indebtedness.”.

(f)    Section 6.02 of the Credit Agreement is hereby amended by:

(i)    deleting “and” after “;” in clause (z) thereof;

(ii)    deleting “.” and adding “; and” after “thereof” in clause (aa) thereof;
and

(iii)    adding the following new clause (bb): “Liens on the property or assets
of Cerence and its subsidiaries securing the Cerence Indebtedness.”.

(g)    Section 6.04 of the Credit Agreement is hereby amended by:

(i)    deleting “and” after “;” in clause (s) thereof;

(ii)    deleting “.” and adding “; and” after “parties” in clause (t) thereof;
and

(iii)    adding the following new clause (u): “any Investments in connection
with the Cerence Restructuring Transactions; provided that, to the extent the
Cerence Spin-Off is not consummated on or prior to December 12, 2019, each
Cerence Non-Loan Party Subsidiary shall be required, within 20 Business Days
after December 12, 2019 (or such longer period as the Administrative Agent shall
agree in its sole discretion), to cause the Collateral and Guarantee Requirement
to be satisfied with respect to such Cerence Non-Loan Party Subsidiary and with
respect to any Equity Interest in or Indebtedness of such Cerence Non-Loan Party
Subsidiary owned by or on behalf of any Loan Party.”.

(h)    Section 6.06 of the Credit Agreement is hereby amended by:

(i)    deleting “and” after “;” in clauses (d) and (e) thereof;

(ii)    deleting “.” and adding “;” after “Contributions” in clause (f) thereof;
and

(iii)    adding the following new clause (g): “the Cerence Spin-Off and any
Cerence Restructuring Transactions that constitute a Restricted Payment to the
extent made substantially concurrently with the Cerence Spin-Off.”.

(i)    Section 6.09 of the Credit Agreement is hereby amended by:

(i)    deleting “and” after “;” in clause (c)(K) thereof;

(ii)    deleting “.” and adding “;” after “Subsidiary” in clause (c)(L) thereof;
and

 

-3-



--------------------------------------------------------------------------------

(iii)    adding the following new clause (c)(M): “restrictions in the
documentation governing the Cerence Indebtedness to the extent that such
restrictions apply only to Cerence, its subsidiaries and the property or assets
thereof.”.

(j)    The Credit Agreement is hereby amended by adding the following sections
after Section 9.24.

SECTION 9.25. Cerence Transactions. Notwithstanding anything herein to the
contrary, solely to the extent the Cerence Spin-Off is consummated on or prior
to December 12, 2019, the Cerence Indebtedness, the Cerence Restructuring
Transactions and the Cerence Spin-Off shall not cause any Person to become (or
create a requirement for any Person to become) a Loan Party.

SECTION 9.26. Acknowledgment Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for any
Swap Agreement or any other agreement or instrument that is a QFC (such support,
“QFC Credit Support”, and each such QFC, a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

(a)    In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

(b)    As used in this Section 9.26, the following terms have the following
meanings:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

 

-4-



--------------------------------------------------------------------------------

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

ARTICLE III

Conditions and Miscellaneous

Section 3.1.    Conditions to Effectiveness of Amendment. This Amendment shall
become effective on the date (the “Amendment Effective Date”) on which the
following conditions are satisfied or waived by the Required Lenders:

(a)    The Administrative Agent (or its counsel) shall have received from the
Borrower, the Subsidiary Loan Parties and the Lenders constituting the Required
Lenders either (i) a counterpart of this Amendment signed on behalf of such
party (or a consent to this Amendment in the form of Exhibit A hereto (a
“Consent Form”)) or (ii) written evidence satisfactory to the Administrative
Agent (which may include telecopy or electronic transmission of a signed
signature page of this Amendment) that such party has signed a counterpart of
this Amendment.

(b)    The Administrative Agent shall have received, to the extent invoiced at
least one Business Day prior to the Amendment Effective Date, reimbursement or
payment of all reasonable and documented out-of-pocket expenses (including
reasonable fees, charges and disbursements of Cahill, Gordon & Reindel LLP)
required to be reimbursed or paid by the Loan Parties hereunder or under any
Loan Document on or prior to the Amendment Effective Date.

(c)    (x) The representations and warranties set forth in Section 3.2 hereof
shall be true and correct as of the Amendment Effective Date and (y) the
Administrative Agent (or its counsel) shall have received a certificate of a
Responsible Officer of the Borrower, dated the Amendment Effective Date,
certifying compliance with the foregoing clause (x).

(d)    On or prior to the Amendment Effective Date, any Loan Party that
qualifies as a “legal entity customer” under the Beneficial Ownership Regulation
shall have delivered, to each Lender that so requests at least five Business
Days prior to the Amendment Effective Date, a Beneficial Ownership Regulation
Certification in relation to such Loan Party.

Section 3.2.    Representation and Warranties. Each Loan Party represents and
warrants to each of the Lenders party hereto that:

(a)    the execution, delivery and performance by each Loan Party of this
Amendment (i) have been duly authorized by all corporate action required to be
obtained by each Loan Party and (ii) will not (A) violate (1)(x) any provision
of law, statute, rule or regulation applicable to such Loan Party or (y) the
certificate or articles of incorporation or other constitutive documents or
by-laws of the Borrower, (2) any applicable order of any court or any rule,
regulation or order of any Governmental Authority or (3) any provision of any
indenture, certificate of designation for preferred stock, agreement or other
instrument to which the applicable Loan Party is a party or by which any of them
or any of their property is or may be bound or (B) be in conflict with, result
in a breach of or constitute (alone or with notice or

 

-5-



--------------------------------------------------------------------------------

lapse of time or both) a default under, give rise to a right of or result in any
cancellation or acceleration of any material right or obligation (including any
payment) or to a loss of a material benefit under any such indenture,
certificate of designation for preferred stock, agreement or other instrument,
except where any such conflict, violation, breach or default referred to in
clause (A) (except for clause (A)(1)(y)) or clause (B) of this Section 3.2(a),
could not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect or a material adverse effect on the rights and remedies
of the Administrative Agent, the Issuing Banks and the Lenders thereunder;

(b)    This Amendment has been duly executed and delivered by each of the Loan
Parties and constitutes, a legal, valid and binding obligation of the Loan
Parties, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency or similar laws affecting creditors’ rights generally,
subject to general principles of equity and subject to implied covenants of good
faith and fair dealing.

(c)    immediately after the Document Imaging Sale, the incurrence of the
Cerence Indebtedness, the Cerence Restructuring Transactions and the Cerence
Spin-Off, the Consolidated Net Leverage Ratio at such date, on a Pro Forma
Basis, will be no greater than 3.00 to 1.00;

(d)    the representations and warranties of the Loan Parties set forth in the
Loan Documents are true and correct in all material respects on and as of such
date with the same effect as though made on and as of such date, except to the
extent such representations and warranties expressly relate to an earlier date
(in which case such representations and warranties were true and correct in all
material respects as of such earlier date) and except that the representations
and warranties contained in Sections 3.05(a) and (b) of the Credit Agreement
shall be deemed to refer to the most recent financial statements furnished
pursuant to Sections 5.04(a) and (b) of the Credit Agreement, respectively,
prior to the Amendment Effective Date;

(e)    immediately prior to and immediately after giving effect to this
Amendment, the Document Imaging Sale, the incurrence of the Cerence
Indebtedness, the Cerence Restructuring Transactions and the Cerence Spin-Off,
no Default or Event of Default has occurred and is continuing under the Credit
Agreement;

(f)    as of the Amendment Effective Date, the information included in the
Beneficial Ownership Certification, if applicable, is true and correct in all
respects; and

(g)    no Loan Party is a Covered Entity.

Section 3.3.    Consent and Affirmation of Subsidiary Loan Parties.    Each
Subsidiary Loan Party, in its capacity as a guarantor under the Collateral
Agreement and a pledgor under the other Security Documents to which such
Subsidiary Loan Party is party, hereby (i) consents to the execution, delivery
and performance of this Amendment and agrees that each of the Collateral
Agreement and the other Security Documents to which such Subsidiary Loan Party
is party is, and shall continue to be, in full force and effect and is hereby in
all respects ratified and confirmed on the Amendment Effective Date and
(ii) confirms that the Security Documents to which such Subsidiary Loan Party is
a party and all of the Collateral described therein do, and shall continue to,
secure the payment of all of the Obligations.

Section 3.4.    Loan Document. This Amendment is a Loan Document executed
pursuant to the Credit Agreement and shall (unless otherwise expressly indicated
herein) be construed, administered and applied in accordance with the terms and
provisions thereof.

 

-6-



--------------------------------------------------------------------------------

Section 3.5.    Effectiveness; Counterparts; Amendments. This Amendment shall
become effective when copies hereof that, when taken together, bear the
signatures of the Borrower and the Required Lenders shall have been received by
the Administrative Agent. This Amendment may not be amended nor may any
provision hereof be waived except pursuant to a writing signed by the Borrower
and the Required Lenders. This Amendment may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute a single contract. Delivery of an executed
counterpart of a signature page of this Amendment by telecopy or electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Amendment.

Section 3.6.    No Novation. This Amendment shall not constitute a novation of
the Credit Agreement or any other Loan Document. This Amendment shall not
extinguish the Obligations outstanding under the Credit Agreement or discharge
or release the Lien or priority of any Security Document or any other security
therefor. Nothing herein contained shall be construed as a substitution or
novation of the Obligations outstanding under the Credit Agreement, which shall
remain outstanding after the Amendment Effective Date as modified hereby except
to the extent repaid as contemplated hereby. Except as expressly set forth
herein, (i) this Amendment shall not by implication or otherwise limit, impair,
constitute a waiver of or otherwise affect the rights and remedies of the
Lenders, the Issuing Banks or any other Agent, in each case under the Credit
Agreement or any other Loan Document, and (ii) shall not alter, modify, amend or
in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other Loan Document. Nothing
implied in this Amendment or in any other document contemplated hereby shall be
construed as a release or other discharge of any of the Loan Parties under any
Loan Document from any of its obligations and liabilities as a borrower,
guarantor or pledgor under any of the Loan Documents. Each and every term,
condition, obligation, covenant and agreement contained in the Credit Agreement
(as amended hereby) and each other Loan Document is hereby ratified and
re-affirmed in all respects and shall continue in full force and effect. Each of
the Loan Parties reaffirms the validity of the Liens granted by it pursuant to
the Security Documents with all such Liens continuing in full force and effect
to secure the Obligations after giving to this Amendment.

Section 3.7.    Notices. All notices hereunder shall be given in accordance with
the provisions of Section 9.01 of the Credit Agreement.

Section 3.8.    Applicable Law; Waiver of Jury Trial. (A) THIS AMENDMENT AND ANY
CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AMENDMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

(B) EACH PARTY HERETO HEREBY AGREES THAT SECTIONS 9.11 AND SECTION 9.15 OF THE
CREDIT AGREEMENT ARE INCORPORATED HEREIN BY REFERENCE AND APPLY MUTATIS
MUTANDIS.

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

 

-7-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their respective duly authorized officers as of the date first
above written.

 

NUANCE COMMUNICATIONS, INC. By:  

/s/ Leanne Fitzgerald

Name:   Leanne Fitzgerald Title:   Assistant Secretary

NUANCE TRANSCRIPTION SERVICES, INC.,

  as a Subsidiary Loan Party

By:  

/s/ Leanne Fitzgerald

Name:   Leanne Fitzgerald Title:   Assistant Secretary

QUADRAMED QUANTIM CORPORATION,

  as a Subsidiary Loan Party

By:  

/s/ Leanne Fitzgerald

Name:   Leanne Fitzgerald Title:   Assistant Secretary

TOUCHCOMMERCE, INC.,

  as a Subsidiary Loan Party

By:  

/s/ Leanne Fitzgerald

Name:   Leanne Fitzgerald Title:   Assistant Secretary

[Signature Page to Amendment No. 2]



--------------------------------------------------------------------------------

VOICEBOX TECHNOLOGIES CORPORATION,

  as a Subsidiary Loan Party

By:  

/s/ Leanne Fitzgerald

Name:   Leanne Fitzgerald Title:   Assistant Secretary CERENCE AI LLC,   as a
Subsidiary Loan Party By:  

/s/ Leanne Fitzgerald

Name:   Leanne Fitzgerald Title:   Director

[Signature Page to Amendment No. 2]



--------------------------------------------------------------------------------

NUANCE ENTERPRISE SOLUTIONS & SERVICES CORPORATION,   as a Subsidiary Loan Party
By:  

/s/ Leanne Fitzgerald

Name:   Leanne Fitzgerald Title:   Assistant Secretary

[Signature Page to Amendment No. 2]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as Administrative Agent By:  

/s/ Martin Corrigan

Name:   Martin Corrigan Title:   Vice President

[Signature Page to Amendment No. 2]



--------------------------------------------------------------------------------

EXHIBIT A

CONSENT TO AMENDMENT

CONSENT (this “Consent”) to Amendment No. 2 (the “Amendment”), by and among
Nuance Communications, Inc., a Delaware corporation, the Subsidiary Loan Parties
party thereto, Barclays Bank PLC, as Administrative Agent, and each of the
Lenders party thereto. Capitalized terms used in this Consent but not defined in
this Consent have the meanings assigned to such terms in the Amendment.

The undersigned Lender hereby irrevocably and unconditionally approves the
Amendment and consents to the amendments contained in Section 2.1 thereof in
respect of all of such Lender’s Loans and/or Commitments held on the date
hereof.

IN WITNESS WHEREOF, the undersigned has caused this Consent to be executed and
delivered by a duly authorized officer.

 

     

  ,

as a Lender (type name of the legal entity)

By:  

     

Name:   Title:  

If a second signature is necessary:

By:  

     

Name:   Title:  